FILED
                            NOT FOR PUBLICATION                             AUG 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50350

               Plaintiff-Appellee,               D.C. No. 2:12-cr-00995-ABC

 v.
                                                 MEMORANDUM*
RICHARD M. ROSSIGNOL,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Richard M. Rossignol appeals from the district court’s judgment and

challenges the 240-month sentence imposed following his jury-trial conviction for

conspiracy to commit mail and wire fraud, in violation of 18 U.S.C. § 1349. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rossignol contends that his sentence is substantively unreasonable in light of

the alleged sentencing disparity between his sentence and that of his co-

conspirator, and because the 24-level enhancement he received under U.S.S.G.

§ 2B1.1(b)(1)(m) overstated the seriousness of the offense. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including the number of victims and

the loss amount. See Gall, 552 U.S. at 51; see also United States v. Ressam, 679

F.3d 1069, 1094-95 (9th Cir. 2012) (en banc) (finding no unwarranted sentencing

disparity between individuals who plead guilty and those who put the government

to its burden of proof).

      AFFIRMED.




                                          2                                   14-50350